DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments for amended claim 1 regarding Ozbolat et al. silent on a single printer head having plurality of outlets that each comprises a valve linked to a respective reservoir and Hyde et al. silent regarding each dispensing element having a dedicated valve linked to a respective reservoir such that each outlet is independently activatable for release of different biomaterials have been fully considered but respectively found not persuasive. Regarding Ozbolat et al. explicitly teaches one printer head can have two printer heads that is two outlets to discharge biomaterials in [0102]. There is no teaching away in the reference of why one printer head cannot have multiple printheads/nozzles or outlets also why one mechanical arm cannot have multiple printheads/nozzles or outlets. Regarding Hyde et al., [0160] and [0164] teaches a bioprinter in view of [0143] having individual dispense elements 844 (outlets) extruding materials on to the subject and each of the individual dispense elements 844  include individual pneumatic or electrically actuated valves that can be individually open and closed to dispense respective materials. Furthermore [0146] teaches each dispensing elements 844 is dispensing respective materials from dedicated material reservoirs 848  connected to each dispensing elements which are selectively steered (independently operated) dispensing material through valve actuation. All these individual outlets are part of one printing head 808. Ozbolat et al. explicitly teaches in [0151] each nozzle of printer heads (outlets) dispense different type of bioinks . Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to apply the teachings of a multi-material bioprinter having a printhead having plurality of reservoirs connected to printhead housing different bioinks as taught by Ozbolat et al. wherein the each of the outlets is linked to the reservoirs by a valve which open when exposed to an extrusion mechanism with a different property of each valves (can be pneumatic or electrically actuated) independently opening or closing (activated) to release types of materials as taught by Hyde et al. to print a multi-material bio-construct. Both the references are directed to bioprinter. 
Claim Objections
Claims 21-23 objected to because of the following informalities:  
Regarding claims 21-22, the preamble of the claims state “the system of claim 5”. Claim 5 is not a system claim, claim 5 is about multi-material bioprinter claim. Preamble of the claims 21-22 need to be corrected. 
Similarly for claim 23, the preamble of the claim states “the system of claim 1”. Claim 1 is not a system claim, claim 1 is about multi-material bioprinter claim. Preamble of the claim 23 needs to be corrected.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ozbolat et al. (US 20160288414 A1) in view of Hyde et al. (US 20180290384 A1).

Regarding claim 1 Ozbolat et al. teaches, a multi-material bioprinter (bioprinter dispensing multiple biomaterials, [0006]) comprising: a housing comprising a biocompatible portion including a printhead for in vivo bioprinting (print head 30 of bioprinter used to print bone tissue within a defect of an animal (in vivo bioprinting) [0109] and [0061]); and
a plurality of reservoirs, each reservoir housing a different bioink for bioprinting and connected to the printhead (fluid dispenser 250 comprising
container/s to receive at least one biomaterial which is delivered to a corresponding nozzle, part of the printhead 30 which is sequentially printing two or more different types of biomaterials, [0151], [0109], [0110] and [0111]),
such that each of the outlets is independently activated to release a respective bioink (" ... It is further contemplated that the fluid dispenser 250 can comprise means for delivering the at least one biomaterial or fluid within the container to a corresponding nozzle1 assembly 50 of the bioprinter 10 ... ", [0111] and [0102]).
Ozbolat et al. does not explicitly teach the detail of each of the plurality of outlets is linked to one of the plurality of reservoirs by a valve, wherein each of the valves is configured to open when exposed to an extrusion mechanism with a different property for each of the valves. 
Hyde et al. teaches, each of the plurality of outlets is linked to one of the plurality of reservoirs by a valve (... For example, the control electrical circuitry 814 can direct the valve to limit the amount or rate that the one or more materials that are dispensed from the one or more dispense elements 844 ... ",  each of the dispensing elemts are connected to dedicated reservoirs 848, see annotated Fig. 8, [0164] and [0160] and [0146]),
wherein each of the valves is configured to open when exposed to an extrusion mechanism with a different property for each of the valves (dispensing element dispensing biomaterials by extrusion mechanism via electrically or pneumatically actuated valves, [0160], [0164] and [0146]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to apply the teachings of a multi-material bioprinter having a printhead having plurality of reservoirs connected to printhead housing different bioinks as taught by Ozbolat et al. wherein the each of the outlets is linked to the reservoirs by a valve which open when exposed to an extrusion mechanism with a different property of each valves (can be pneumatic or electrically actuated) independently opening or closing (activated) to release types of materials as taught by Hyde et al. to print a multi-material bio-construct. Both the references are directed to bioprinter.
Ozbolat et al. teach:
[0151] In exemplary aspects, the step of printing a tissue construct can comprise sequentially printing two or more biomaterials directly onto or within the tissue defect to form the tissue construct. For example, in one aspect, the step of printing a tissue construct can comprise printing a first bio-ink composition within the tissue defect and then printing a second bio-ink composition as disclosed herein onto the first bio-ink composition. In exemplary aspects, the second bio-ink composition can be
different than the first bio-ink composition. For example, it is contemplated that the second bio-ink composition can optionally comprise at least one component that is not present in or present at a different concentration in the first bio-ink composition. Optionally, it is contemplated that the first bio-ink composition can optionally comprise at least one component that is not present in or present at a different concentration in the second bio-ink composition. Although the sequential printing of first and second bio-ink compositions is disclosed herein, it is contemplated that any desired number of bio-ink
compositions can be sequentially printed on or within a tissue defect as disclosed herein.

	Hyde et al. teach:

[0146] FIG. 8 is a schematic cross-sectional view of a printing system 800 according to an embodiment. Except as otherwise disclosed herein, the printing system 800 is the same as or substantially similar to any of the printing systems disclosed herein. The printing system 800 includes one or more elongated members 842 that can be configured to controllably steer one or more dispense elements 844. In the illustrated embodiment, the printing system 800 includes a printing head 808 positioned a distance above a region of interest 802. The printing head 808 includes the one or more elongated members 842 operably coupled to and extending therefrom towards the region of interest 802. The one or more dispense elements 844 are coupled to the one or more elongated members 842 such that the one or more elongated members 842 can controllably and selectively steer each of the one or more dispense elements 844. The one or more dispense elements 844 include at least one dispense aperture 846 configured to dispense one or more materials onto the region of interest 802 therethrough. The printing head 808 supports components of the printing system800. For example, the printing head 808 supports the one or more elongated members 842 so that the printing head 808 can maintain the one or more elongated members 842 above, proximate to, or adjacent to the region of interest 802. The printing head 808 can further include additional components mounted to, supported by, or at least partially enclosed by the printing head 808. The additional components can support the operation of the printing system 800, such as devices that actuate the one or more elongated members 842 (e.g., the pump or compressor 1057 shown in FIG. 10A), hold the one or more materials (e.g., the one or more material reservoirs 848), and control the one or more elongated members 842 (e.g., the controller 812).

	
Annotated Fig.8

    PNG
    media_image1.png
    619
    592
    media_image1.png
    Greyscale

































	Regarding claim 2 combination of Ozbolat et al. and Hyde et al. teach the multi-material printer of claim 1. In addition Ozbolat et al. teaches, the multi-material bioprinter of claim 1, wherein the housing is within a handheld device or a robotically controlled device (robotic assisted arms of a bioprinter having nozzles attached to corresponding containers with syringes housing different biomaterials, [0111] and [0061]).
	Regarding claim 3 combination of Ozbolat et al. and Hyde et al. teach the multi-material printer of claim 1. In addition of Hyde et al. teaches, wherein the housing is adapted as at least one of a catheter device, a needle device, an endoscopy device, and an orthoscopy device (the printing system can include body insertable device which can include catheter, endoscope or other suitable devices7 such as optic sensor and others, [0140] and [0098]).

Regarding claim 5 combination of Ozbolat et al. and Hyde et al. teach the multi-material printer of claim 1. In addition of Ozbolat et al. teaches, further comprising a controller (processor 200, [0110]) comprising:
at least one mechanism to control assembly and adhesion of printed patterns (in-situ extrusion mechanism based bioprinting enables fabrication of porous
tissue analogues with tunable biological, mechanical and anatomical properties2 [0361]
and by varying biomaterial flow rate through the nozzle, the adhesion between the
layers of the printer structure is controlled, [0246], see also [0403]);
a memory storing instructions and a model design for the printed pattern
(memory storing control modules and programming elements to effect desired operation
of the bio printer and also determining desired tool path based of a shape of the tissue
construct- model design of printed pattern, [0110]); and a processor to execute the
instructions to:
regulate activation of a predefined pattern of the plurality outlets for a predefined amount of time to create the printed pattern ("....The toolpath sequencing strategy can ensure that first biomaterial is deposited between portions of a second biomaterial in an appropriate time frame to alleviate collision between the two nozzles. The sequenced toolpaths can be translated into motor signals by their respective control software, and the motors on the MABP can be actuated by the motion control system based on the motor signals to print the desired structure during the fabrication phase", [0160]),
wherein the predefined pattern of the plurality of outlets is predefined based on the model design (the desired tool path for the tissue construct comprises a sequence of biomaterials to be delivered by the respective print heads, [0110]).

Regarding claim 6 combination of Ozbolat et al. and Hyde et al. teach the multi-material printer of claim 5. In addition of Ozbolat et al. teaches, the multi-material bioprinter of claim 5, wherein the processor of the controller further executes the instructions to control movement of the printhead according to the model design (" ... In exemplary aspects, the processor can be configured to determine a desired tool path .... lt is contemplated that the desired tool path can correspond to movement of one or more of the print heads 30 as required to produce a patterned tissue construct as disclosed herein. .. ", [0110]).

Regarding claim 7 combination of Ozbolat et al. and Hyde et al. teach the multi-material printer of claim 6. In addition of Ozbolat et al. teaches, wherein the movement is defined in at least one of a Cartesian coordinate system or a spherical coordinate system (each print head of the bioprinter have arm assembly which can selectively move relative to at least one of translational axes of the Cartesian frame, [0105] and [0155]).

Regarding claim 8 combination of Ozbolat et al. and Hyde et al. teach the multi-material printer of claim 5. In addition of Ozbolat et al. teaches, wherein the model design corresponds to a three-dimensional software model (CAD model of the tissue construct used to determine sequencing of the toolpath for the printheads, [0160] and [0110]).

Regarding claim 9 combination of Ozbolat et al. and Hyde et al. teach the multi-material printer of claim 1. In addition of Ozbolat et al. teaches, wherein the extrusion mechanism comprises at least one of a mechanical pressure change, a pneumatic pressure change (extrusion mechanism executed by nozzle includes mechanical fluid dispenser dispensing fluid through pressure change, pneumatic dispenser, dispensing fluid pneumatic pressure change, [0111]), a thermal activation (the nozzle assembly of each printer head comprises means for maintaining at least one biomaterial within the nozzle at a desired temperature until dispensed from the nozzle, [0114]). In addition Hyde et al. teaches, extrusion mechanism comprises piezoelectric activation (piezoelectric actuator used by elongated members enabling printing by dispensing biomaterials by extrusion mechanism, [0154] and [0160]).

Regarding claim 21 combination of Ozbolat et al. and Hyde et al. teach the multi-material printer of claim 5. In addition of Ozbolat et al. teaches, wherein the at least one mechanism to control assembly and adhesion of printed patterns comprises at least one motor (by varying flowrate of the dispensed materials using nozzles operated by motors, the adhesion between printed layers are controlled, [0246], [0111] and [0110]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ozbolat et al. (US 20160288414 A1) in view of Hyde et al. (US 20180290384 A1) and Rogers et al. (US 20190090801 A1).
Regarding claim 4 combination of Ozbolat et al. and Hyde et al. teach the multi material printer of claim 1.
Neither in combination nor individually Ozbolat et al. and Hyde et al. teach the biocompatible portion of the housing comprises a stiffness that is tunable for different applications.
Rogers et al. teaches, the biocompatible portion of the housing comprises a stiffness that is tunable for different applications (the probe has a net bending
stiffness range3 allowing it to adopt any desired contour profile for example a contour profile allowing for conformal contact with a tissue in a biological environment, [0007] and [0227]).
	Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the multi-material bioprinter as taught by combination of Ozbolat et al. and Hyde et al. to have a biocompatible portion of the housing having a stiffness that is tunable for different applications as taught by Rogers et al. to achieve device implantation that is minimally invasive while providing the ability to interface with tissues on a cellular -scale as mentioned by Rogers et al. in [0003].

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ozbolat et al. (US 20160288414 A1) in view of Hyde et al. (US 20180290384 A1) and JP70 (JP 2006274370 A).
Regarding claim 22 combination of Ozbolat et al. and Hyde et al. teach the system of claim 5. In addition Hyde et al. teaches, wherein the processor further executes instructions to open and/or shut each of the valves in the predefined pattern to control a speed of the bioink release (limiting the opening/closing of the valve to limit the rate of material dispensed4 from the dispensing elements per predefined pattern,  [0164] and [0047]). 
Neither in combination nor individually Ozbolat et al. and Hyde et al. teach to open/shut each of the valves to control the thickness of the bioink release. However Hyde et al. teaches to control the amount of bio-ink release through the dispensing elements via opening/closing of valves.
JP70 teaches, open and/or shut each of the valves to control a thickness of the bioink release (“...By controlling the opening of the valve when the valve is closed or close to the specified thickness, the amount of deposited material released is gradually reduced, and the valve is closed at the specified thickness, thereby accurately controlling the film thickness of the deposited film. Well done...”, [0003]). 
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the multi-material bioprinter controlling the speed of bioink release by opening/closing (shut) each of the valves as taught by combination of Ozbolat et al. and Hyde et al. to also control the thickness of the material released (bioink in view of Ozbolat et al.) by controlling the opening/shutting the valve as taught by JP70 to control the thickness of the deposited bioink. 
JP70 teach:
[0003] In the above configuration, when vapor deposition is performed on the substrate by heating the evaporation source, the thickness of the deposited film (hereinafter referred to as a deposited film) is measured, and a valve is formed when the deposited film reaches a predetermined thickness. By controlling the opening of the valve when the valve is closed or close to the specified thickness, the amount of deposited material released is gradually reduced, and the valve is closed at the specified thickness, thereby accurately controlling the film thickness of the deposited film. Well done.


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ozbolat et al. (US 20160288414 A1) in view of Hyde et al. (US 20180290384 A1) and Wang et al. (US 20160303833 A1).

Regarding claim 23 combination of Ozbolat et al. and Hyde et al. teach the system of claim 1. 
Neither in combination nor individually Ozbolat et al. and Hyde et al. teach the detail of activating one of outlets by a certain level of the extrusion mechanism while another of the plurality of outlets is activated by another level of extrusion mechanism. However Ozbolat et al. and Hyde et al. both teach to dispense different bioinks via multiple outlets by material extrusion. 
Wang et al. teaches, wherein one of the plurality of outlets is activated
by a certain level of the extrusion mechanism, while another of the plurality of outlets is activated by another level of the extrusion mechanism (two or more extruders extruding materials at different relative speeds according to their individual sizes, [0068]).
	Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the multi-material bioprinter having plurality of outlets delivering materials via extrusion as taught by combination of Ozbolat et al. and Hyde et al. wherein the one of the plurality of outlets is activated by a certain level of extrusion mechanism than another of the plurality of outlets level of extrusion mechanism as taught by Wang et al. to control the thicknesses of the deposited materials. 
	Wang et al. teach:
[0068] Coextrusion also includes the extrusion of multiple layers of material simultaneously. This type of extrusion utilizes two or more extruders to melt and deliver a steady volumetric throughput of different viscous plastics to a single extrusion head or die which will extrude the materials in the desired form. The layer thicknesses are controlled by the relative speeds and sizes5 of the individual extruders delivering the materials. Extrusion coating can also be used to coat an additional layer on to an existing rollstock of paper, foil, or film.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mandel et al. (US 20170157828 A1) teaches a 3D printer with multiple nozzles depositing different materials at the same time via extrusion mechanism. 
West et al. (US 20120058174 A1) teaches a single head 3D printer extruding material at different extruding speeds to print a 3D construct. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANZUMAN SHARMIN whose telephone number is (571)272-7365. The examiner can normally be reached M and Th 7:30am - 3:30pm and Tue 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE can be reached on (571)272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANZUMAN SHARMIN/Examiner, Art Unit 2115                                                                                                                                                                                                                                                                                                                                                                                                                




/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Each corresponding nozzle is the outlet which are selectively activated by the processor 200. See
        [0111 ].
        2 Extrusion based bio printing - mechanism to control assembly of printed patterns.
        3 A range of stiffness - stiffness that is tunable for different applications.
        4 Speed of bio-ink release. 
        5 Different sizes of extruders will operate art different extrusion speed to deliver the material with proper deposited thickness.